           Case 1:20-cv-04086-LGS Document 19 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
IRVING H. PICARD, Trustee for the Liquidation :
of Bernard L. Madoff Investment Securities LLC, :
and Bernard L. Madoff,                                        :   20 Civ. 4086 (LGS)
                                                              :
                                             Plaintiff,       :        ORDER
                                                              :
                           -against-                          :
                                                              :
MARLENE KRAUSS,                                               :
                                                              :
                                             Defendant. :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed a Rule 56.1 statement at Dkt. No. 14, consisting of 32 double-

spaced pages;

        WHEREAS, this Court’s Individual Rules provide that the Rule 56.1 statement shall not

exceed 25 double-spaced pages unless leave of the Court to file a longer document has been

obtained at least one week before the motion and statement are due to be filed;

        WHEREAS, Plaintiff did not seek leave to file a longer Rule 56.1 statement. It is hereby

        ORDERED that by August 24, 2020, Plaintiff shall re-file a Rule 56.1 statement

consisting of no more than 25 double-spaced pages and if necessary, a corrected memorandum of

law.

        The Clerk of Court is respectfully directed to strike Dkt. No. 14.



Dated: August 19, 2020
       New York, New York
